Opinion filed July 3, 2014




                                         In The


           Eleventh Court of Appeals
                                    _____________

      Nos. 11-14-00150-CR, 11-14-00151-CR, & 11-14-00152-CR
                          _____________

                   MATTHEW RYAN BLAIN, Appellant
                                            V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 238th District Court
                           Midland County, Texas
            Trial Court Cause Nos. CR38072, CR40859, & CR41547


                       MEMORANDUM OPINION
       Matthew Ryan Blain, Appellant, has again filed an untimely pro se notice of
appeal from his convictions for the offenses of unlawful possession of a firearm by
a felon, aggravated assault with a deadly weapon, and possession of a deadly
weapon in a penal institution. 1 We dismiss the appeals.

       1
        See Blain v. State, Nos. 11-14-00041-CR, 11-14-00042-CR, & 11-14-00043-CR, 2014 WL
972999 (Tex. App.—Eastland Mar. 6, 2014, no pet.) (mem. op., not designated for publication).
      The documents on file in this court indicate that Appellant’s sentences were
imposed on June 27, 2012, March 4, 2013, and September 11, 2013, respectively, and
that his most recent pro se notice of appeal was filed in the district clerk’s office on
May 22, 2014. When the appeals were filed in this court, we notified Appellant by
letter that the notice of appeal appeared to be untimely and that the appeals may be
dismissed for want of jurisdiction. We requested that Appellant respond to our letter
and provide an explanation for the untimely filing of his notice of appeal. Appellant
has not responded to our letter. However, when he notified this court that “this is a
NEW APPEAL,” he insisted that we “[a]ct accordingly; without denying due
process.” Appellant indicated that this court has jurisdiction in these appeals because
the trial court had no jurisdiction over him. Appellant also requested that we allow
him to withdraw his guilty plea.
      Pursuant to TEX. R. APP. P. 26.2, Appellant’s notice of appeal in each case was
due to be filed within thirty days after the date that his sentence was imposed in open
court. The documents on file in this court reflect that Appellant’s notice of appeal
was not timely filed. Absent a timely filed notice of appeal or the granting of a
timely motion for extension of time, we do not have jurisdiction to entertain these
appeals. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim.
App. 1993).     Because we have no jurisdiction, we are unable to address the
contentions raised by Appellant.
      These appeals are dismissed for want of jurisdiction.


July 3, 2014                                        PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.


                                           2